DETAILED ACTION
Claims 21-40 are pending.
Claims 21, 27 and 37 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 37. (Currently Amended) A method for operating a memory device, comprising:
executing, via logic stripes coupled to an array of memory cells, a respective instruction on a bit-vector transferred to respective logic stripes from the array via a plurality of input/output lines (I/O) [[I/O]] lines shared as a data path, the plurality of I/O lines shared as a data path for in data path compute operations associated with the array;
transferring, via a controller, the bit-vector to the respective logic stripes from the array; and
controlling an order of the compute operations that execute within the logic stripes in accordance with a pipelined scheduling policy to enable multiple instructions to be executed independently.
The amendment makes the claims consistent with grammatical norms and the rest of the claims, and does not change the scope of the claims.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler et al. (US 2016/0196142 A1) cited by Applicant, see the reasons for allowance below.
La Fratta et al. (US 2016/0371033 A1) cited by Applicant, teaches a similar structure (Figs 1B, 2 and 3) showing at various detail levels:  an array of memory cells, shared I/O lines (Fig. 3 No. 355), logic stripes (i.e. sense amplifier stripes Nos. 124-0 – 124-N, which includes logic, see Fig. 2 No. 213).  However like Wheeler et al. La Fratta et al. fail to teach the control mechanisms that can control an order of operations that execute within the logic stripes in accordance with a pipelined scheduling policy to enable multiple instructions to be executed independently.
Hyde et al. (US 2014/0208041 A1) teach a computational memory or PIM which is capable of instruction pipelining in which for example “a portion of the logic can read and decode an address while another portion of logic fetches values at the addresses, and an additional portion performs a calculation or other action.” See ¶ [0081].  Hyde et al. fail to teach the particular structures required by the claims, i.e. the shared I/O connected to the logic stripes.  
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-26, the closest prior art of record, Wheeler et al. (US 2016/0196142 A1) teach,
A memory device (e.g. Fig. 1 No. 120) comprising:
an array of memory cells (No. 130);

logic stripes (only one shown, row of CC Nos. 631-0 – 631-X) coupled to the array and in a region of the plurality of I/O lines (605-0 – 605-S) of the memory device, wherein each logic stripe (631-0 – 631-X) is configured to execute a respective instruction on a bit-vector transferred to the respective logic stripe from the array via the plurality of I/O lines shared as the data path (perform operations on the data from the memory, see e.g. ¶ [0043], see also ¶ [0041] and Fig. 8 showing a variety of operations AND, OR, shift, etc.,  that can be performed);
a controller (No. 140) coupled to the logic stripes and the array and configured to:
cause the bit-vector to be transferred to the respective logic stripes from the array (read, see ¶ [0043]); and
Wheeler et al. fail to teach,
A controller configured to:
control an order of operations that execute within the logic stripes in accordance with a pipelined scheduling policy to enable multiple instructions to be executed independently.
As Wheeler only has a single logic stripe that is controlled by the same signals there is no way to enable multiple instructions to be executed independently in the memory device.
While Wheeler teaches that multiple memory devices can be used to execute different independent instructions, see e.g. ¶ [0053], it cannot be done within a single memory device or within logic stripes coupled to the array as claimed due to only having the single logic stripe coupled to the array that is all controlled by the same signals.
Additionally, while it would have been obvious to one of ordinary skill in the art prior to the effective filing date in view of Hyde et al. to implement pipelining in some manner in the devices of 
Regarding claims 27-36, like in independent claim 21, the prior art of record fail to teach or suggest,
a controller coupled to the logic stripes and the array and configured to:
control an order of operations that execute within the logic stripes in accordance with a pipelined scheduling policy to enable multiple instructions to be executed independently.
Regarding claims 37-40, like in independent claim 21, the prior art of record fail to teach or suggest,
A method for operating a memory device, comprising:
controlling an order of the compute operations that execute within the logic stripes in accordance with a pipelined scheduling policy to enable multiple instructions to be executed independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824